UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A12B/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12 (g)OF THE SECURITIES EXCHANGE ACT OF 1934 FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 27-3008946 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 150 Almaden Blvd., Suite 1250, San Jose, CA (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered: Name of each exchange on which each class is to be registered: Common Stock, $0.001 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box: o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box: o Securities Act registration statement file number pursuant to which this form relates: 333-168195 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED. Incorporated by reference herein is the section entitled “Description of Our Capital Stock” contained in the Registrant’s Registration Statement on Form N-2, as filed with the Securities and Exchange Commission on July 16, 2010, and as subsequently amended (the “Form N-2 Registration Statement”). Item2. EXHIBITS. 2 (a) (1)Articles of Incorporation of the Registrant – Incorporated by reference to the Registrant’s Registration Statement filed with the SEC on July 19, 2010 (2) Articles of Amendment and Restatement – Incorporated by reference to the Registrant’s Pre-Effective Amendment filed with the SEC on September 24, 2010 (b) (1) Bylaws of Registrant– Incorporated by reference to the Registrant’s Registration Statement filed with the SEC on July 19, 2010 (2) Amended and Restated Bylaws of Registrant– Incorporated by reference to the Registrant’s Pre-Effective Amendment filed with the SEC on September 24, 2010 (d) Form of Stock Certificate – not applicable (e) Form of Dividend Reinvestment Plan– Incorporated by reference to the Registrant’s Pre-Effective Amendment filed with the SEC on September 24, 2010 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. FIRSTHAND TECHNOLOGY VALUE FUND, INC. By: /s/ Kevin M. Landis Name: Kevin M. Landis Title: Director Date: April 1, 2011
